Mark R. Holcombe Third Floor, Olde Towne Marina, Sandyport Nassau, New Providence Bahamas SP-63777 (W) 954-839-8811 (C) 242-455-4169 August 9th, 2011 Blacksands Petroleum, Inc. 800 Bering, Suite 250 Houston, Texas 77057 RE: Resignation of Directorship Dear Board Members, I hereby resign from the position of Director of Blacksands Petroleum. Inc. effective August 9th. 2011. I have enjoyed working with Blacksands and I wish the Board and the management of the Company continued success in its future endeavors. Sincerely, Mark. Holcombe
